Abatement Order filed August 6, 2019




                                  In The

                  Fourteenth Court of Appeals
                               ____________

                           NO. 14-19-00478-CV
                               ____________

MATRA PETROLEUM USA, INC.("MP"), MATRA PETROLEUM OIL &
      GAS LLC ("MOG"), MATRA PETROLEUM OPERATING LLC
    ("MO"), MATRA TERRA LLC ("MT") AND MELODY BUSINESS
    FINANCE, LLC (IMPROPERLY NAMED AS MELODY BUSINESS
       FINANCE, LLC D/B/A MELODY CAPITAL PARTNERS, LP)
        MELODY CAPITAL MANAGEMENT, LLC., AND MAXIM
                       BARSKIY, Appellants

                                    V.

                     VLADIMIR LENSKIY, Appellee


                  On Appeal from the 157th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2019-31055

                         ABATEMENT ORDER

     Notice was filed on August 1, 2019 that appellants Matra Petroleum USA,
Inc.("MP"), Matra Petroleum Oil & Gas LLC ("MOG"), Matra Petroleum Operating
LLC ("MO"), and Matra Terra LLC ("MT") are in bankruptcy. Tex. R. App. P. 8.1.
A bankruptcy suspends the appeal from the date when the bankruptcy petition is
filed until the appellate court reinstates the appeal in accordance with federal law.
Tex. R. App. P. 8.2. Accordingly, we ORDER the appeal abated.

      When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or terminated
the stay, a certified copy of the order must be attached to the motion. Id. A party
filing a motion to reinstate shall specify what further action, if any, is required from
this court when the appeal is reinstated. See Tex. R. App. P. 10.1(a).

      For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until further order of this court.



                                    PER CURIAM